







FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this “Amendment”), is made and entered into as of August 11,
2016, by and among Fox Factory Holding Corp., a Delaware corporation (“FFH”),
Fox Factory, Inc., a California Corporation (“FF”), and ST USA Holding Corp., a
Delaware corporation (“ST USA” and together with FFH and FF, each a “Borrower”
and, collectively, the “Borrowers”), the other Loan Parties party hereto, the
several banks and other financial institutions party hereto (collectively, the
“Lenders”) constituting the “Required Lenders” under the Credit Agreement (as
defined below) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a certain Second Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of May 11, 2016 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Borrowers;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.
(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Consolidated EBITDA” with the following:
“Consolidated EBITDA” shall mean, for the Borrower Representative and its
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication, (A)
Consolidated Interest Expense, (B) tax expense (including based upon income,
profits, or capital, including franchise, federal, foreign, local, excise,
state, and similar taxes and including withholding taxes paid or accrued during
such period (including, without limitation, in respect of repatriated funds))
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) to
the extent not included in Consolidated Net Income, any cash, dividend or
distribution received by any Borrower or any of their Subsidiaries with respect
to the equity interests of any Person that is not a subsidiary, (E) [reserved],
(F) fees, costs and expenses incurred in connection with this Agreement, (G)
non-cash charges, including goodwill, asset and other impairment charges, losses
on early extinguishment of debt, write-downs of deferred financing costs and
unamortized loan origination costs, (H) to the extent relating to any period
prior to the Initial Closing Date, the amount of management, monitoring,
consulting and advisory fees, indemnities and related expenses paid or accrued
in such period to (or on behalf of) direct or indirect equity holders of
Borrowers (including any termination fees payable in connection with the early
termination of management and monitoring agreements), (I) non-cash compensation
expense (including deferred non-cash compensation expense), stock option or
restricted stock expense, and/or other non-cash expenses or charges arising from
the sale or issuance of stock options and/or the granting of stock appreciation
rights or similar arrangements (including any repricing, amendment,
modification, substitution, or change of any such stock option, stock





--------------------------------------------------------------------------------





appreciation rights, or similar arrangements), (J) transaction costs, fees,
losses and expenses in connection with the sale of Capital Stock, the incurrence
of permitted indebtedness, permitted acquisitions, investments, and dispositions
after the Initial Closing Date, provided that the amount attributable to this
section (J) shall not exceed $5,000,000 in any four quarter period, (K) earn-out
payments with respect to Permitted Acquisitions to the extent such earn-out
payments reduced Consolidated Net Income for the applicable period, and (L)
non-recurring legal expenses and other non-recurring charges, provided that the
amount attributable to this section (L), exclusive of any amounts attributable
to (A) through (K) hereof, shall not exceed $4,000,000 in any four quarter
period or $12,000,000 during the term of this Agreement. For the avoidance of
doubt, for purposes of (a) calculating compliance with the financial covenants
set forth in Article VI and (b) the determination of Applicable Margin, to the
extent that during such period any Borrower or Subsidiary of a Borrower shall
have consummated a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, or any sale, transfer or other disposition of
any Person, business, property or assets, Consolidated EBITDA shall be
calculated on a Pro Forma Basis with respect to such Person, business, property
or assets so acquired or disposed of.
2.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its reasonable costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (ii)     executed
counterparts to this Amendment from the Borrowers, each of the Guarantors and
the Required Lenders.
 
3.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:


(a)    Each Borrower and each of their Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership, limited
liability company or other organization under the laws of the jurisdiction of
its organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;


(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or member
action;


(c)    The execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents, (ii) will not violate any Requirement of Law applicable to any
Borrower or any of their Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (iii) will not violate or result in a default under any
Contractual Obligation of any Borrower or any of their Subsidiaries or any of
their assets or give rise to a right thereunder to require any payment to be
made by any Borrower or any of their Subsidiaries and (iv) will not result in
the creation or imposition of any Lien on any asset of any Borrower or any of
their Subsidiaries, except Liens (if any) created under the Loan Documents,
except in the case of clauses (ii) and (iii) those the failure of which could
not reasonably be expected to have a Material Adverse Effect;


(d)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity; and





--------------------------------------------------------------------------------







(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4.Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and jointly and severally ratifies
and confirms the terms of the Guaranty and Security Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty and Security Agreement.


(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


5.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of or a consent to any provision of the Credit Agreement.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.


6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


7.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


8.Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


9.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.







--------------------------------------------------------------------------------





11.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]













--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers and the Guarantors, by their
respective authorized officers as of the day and year first above written.


BORROWERS:


FOX FACTORY HOLDING CORP.


                            
By: /s/Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer


                            
FOX FACTORY, INC.


                            
By: /s/Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer


                            
ST USA HOLDING CORP.


                            
By: /s/Steven Olmstead            
Name: Steven Olmstead
Title: President
                    
GUARANTOR:




RFE Holding (US) Corp.


                            
By: /s/Zvi Glasman            
Name: Zvi Glasman
Title: Chief Financial Officer





--------------------------------------------------------------------------------







LENDERS:


SUNTRUST BANK, individually and as Administrative Agent


By: /s/ Min Park    
Name: Min Park
Title: Vice President




FIFTH THIRD, AN OHIO BANKING CORPORATION, as a Lender




By: /s/ Ross Morin    
Name: Ross Morin
Title: Authorized Signor


BANK OF AMERICA, N.A., as a Lender




By: /s/ Janet Fung            
Name: Janet Fung
Title: Vice President
    
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Jason Nadler    
Name: Jason Nadler
Title: Managing Director


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Vanessa Printz                
Name: Vanessa Printz
Title: Vice President





